Citation Nr: 9927918	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-03 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35, Title 38 United States Code 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1944.  The veteran died in October 1986.  The appellant is 
the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  A hearing was 
held on April 28, 1999 in Los Angeles, California before the 
member of the Board rendering the final determination in this 
claim and who was designated by the Chairman to conduct that 
hearing.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1986.  The cause 
of the veteran's death was chronic lymphocytic leukemia, of 
10 years duration.

2.  The appellant's claim that the veteran's death was caused 
by exposure to x-rays while serving as a dental technician in 
service is supported by medical evidence and is, therefore, 
plausible.


CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is well-grounded. 38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist an appellant with the development of facts 
does not arise until the appellant has presented evidence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves a question of medical causation 
or diagnosis, medical evidence to the effect the claim is 
"plausible" or "possible" is required.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  A claimant cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer such medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions concerning medical diagnosis or causation cannot 
constitute evidence to render a claim well-grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), a well-grounded claim of service connection 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Moreover, the truthfulness of evidence offered by 
the appellant is presumed in determining whether a claim is 
well grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The certificate of death indicates that the veteran died on 
October [redacted], 1986 while hospitalized at Hoag Memorial 
Hospital.  The immediate cause of death is listed as chronic 
lymphocytic leukemia of 10 years duration.  No autopsy was 
performed.  At the time of the veteran's death, service 
connection was not in effect for any disability.

In her March 1998 substantive appeal, the appellant asserted 
that the veteran's cause of death from leukemia was related 
to exposure to x-rays during active duty while serving as a 
dental technician.  She also asserted that the leukemia was 
caused by treatment consisting of the insertion of 
radioactive rods in the nasal passages during service.  In 
this case, the claims folder contains a statement of Dr. 
Emanuel V. Goldstein, received in July 1995.  Dr. Goldstein 
opined that the veteran's lymphatic leukemia was caused by 
exposure to x-rays as a dental technician in the United 
States Army from 1942 to 1944.

As noted hereinabove, in determining whether an application 
for benefits is well grounded, the truthfulness of evidence 
offered by the appellant is presumed.  King at 21.  The 
evidence currently before the Board includes medical evidence 
linking the veteran's leukemia to his active service.  The 
appellant's claim therefore meets the requirements set forth 
by the Court in Caluza.  Accordingly, the Board finds the 
appellant has submitted a well-grounded claim for service 
connection for the cause of the veteran's death.  


ORDER

As the appellant has submitted a well-grounded claim of 
service connection for the cause of the veteran's death, the 
appeal to this extent is allowed and is subject to further 
action as discussed hereinbelow.  


REMAND

As noted above, Dr. Goldstein has opined that the veteran's 
lymphatic leukemia was caused by exposure to x-rays as a 
dental technician in the United States Army from 1942 to 
1944.  Dr. Goldstein did not indicate basis for his opinion 
and did not identify what, if any, medical records or medical 
treatises he reviewed prior to rendering that opinion.  The 
veteran's service medical records are not available, 
presumably destroyed in a fire at the National Personnel 
Records Center (NPRC).

The Board finds that additional development of the evidence 
pertaining to Dr. Goldstein's statement is necessary prior to 
adjudication of the appellant's claim.  The VA has a duty to 
assist the appellant in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1998).  The Court has held that the duty to assist 
the appellant in obtaining and developing available facts and 
evidence to support her claim includes obtaining treatment 
records to which the appellant has referred.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Dr. Goldstein 
should be contacted and requested to identify all records he 
relied upon in rendering his opinion regarding the cause of 
the veteran's death.  He should also be requested to indicate 
his medical expertise to render such opinion.  

In April 1999, the appellant testified that the veteran first 
sought treatment from Dr. Goldstein regarding ear problems in 
1946.  She also indicated that the first treatment for 
leukemia was in approximately the 1960's.  The RO should 
contact the appellant, and request her to identify any 
medical records pertaining to her claim and attempt to obtain 
those records identified.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact Dr. Emanuel V. 
Goldstein and request that he submit a 
statement regarding his opinion that the 
veteran's lymphatic leukemia was caused 
by his exposure to x-rays in service, 
which was received in July 1995.  Dr. 
Goldstein should be requested to identify 
all records which he used as the basis of 
that opinion and to submit copies of any 
identified documents for inclusion in the 
claims file.  In addition, he should 
indicate whether he has any special 
expertise in the areas of radiation 
induced illness or leukemia upon which he 
relied in rendering that opinion and to 
identify any medical treatises or medical 
studies he used in preparation of that 
opinion.  The RO should document in 
writing in the claims file all attempts 
to obtain the above requested 
information, along with all responses.  
All documents received must be placed in 
the claims folder.

2.  The RO should contact the appellant 
and request her to furnish copies of any 
service medical records or any 
postservice medical records pertinent to 
her claim pertaining to the veteran that 
she has in her possession. Any records 
received must be added to the claims 
file. She should also be requested to 
furnish the names and addresses of all 
health care providers from whom the 
veteran received treatment for ear and 
sinus problems and for leukemia from the 
time of discharge from active service 
until his death.  Where appropriate, 
consent forms for the release to the VA 
of any private medical records should be 
obtained from the appellant.  Thereafter, 
the RO should obtain legible copies of 
all identified treatment records and 
associate them with the claims folder.

3.  If any indicated development has not 
been completed satisfactorily, the RO 
should undertake to do so.  After it has 
determined that the development requested 
above has been completed, the RO should 
again review the appellant's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

